Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (10,812,698).
Consider claim 1, Zhou et al teach a mobile terminal (Fig. 1; col. 3 lines 38-49) comprising: a first housing defining an accommodation space therein and having an opening defined therein in communication with the outside (Fig. 1; opening 10); a camera configured to obtain image information (Fig. 1-3; camera module 4); and a driving unit (Fig. 1-3driving structure 1) configured to: rotationally drive the camera to rotate and be inserted inside the first housing through the opening and to face a first face of the mobile terminal (Fig. 1-3; col. 4 lines 3-10; “the camera module 4 can be arranged inside of the device body 100 to obtain relatively better waterproof and dust-proof performance”), and rotationally drive the camera to rotate and be withdrawn outside the first housing through the opening and to face a second face of the mobile terminal (Fig. 3; col. 4 line 59 – col. 5 line 4; “When the camera module 4 rotates 180 degrees on the basis of the state …and the camera module 4 can be used as a front camera”).
Consider claim 3, Fan et al teach wherein the driving unit includes: a shaft member extending in an extended direction corresponding to an insertion or withdrawal direction of the camera; and an actuator configured to drive the shaft member along the extended direction, and wherein the mobile terminal includes a connection member connecting the camera and the shaft member (col. 4 lines 17-49).
Consider claim 4, Zhou et al teach wherein the connection member includes: a first member fixed to the shaft member and moving in the extended direction of the shaft member along a guide protruding inward in a vicinity of the opening; and a second member fixed to the camera and rotatably connected to the first member, wherein the first member (screw rod) includes a plurality of grooves along a rotation direction of the second member, and wherein the second member includes a protrusion protruding in a radial direction and rotationally driven so as to be engaged with one of the plurality of grooves (col. 4 lines 17-49).
Consider claim 5, Zhou et al teach wherein the connection member includes: a first cam having a first end fixed to the camera and protruding in a radial direction; and a cam guide fixed to the first housing and guiding the protrusion such that the cam rotates when the camera is inserted or withdrawn (col. 5 lines 16-23, lines 37-50).
Consider claim 6, Zhou et al teach further comprising: a spring connecting a second end of the cam to the shaft member (Fig. 6-7; col. 7 lines 7).
Consider claim 12, Zhou et al teach further comprising: a display disposed on the second face of the mobile terminal, wherein the camera is disposed on a rear face of the display when the camera is inserted inside the first housing (col. 4 line 59 – col. 5 line 4; “When the camera module 4 rotates 180 degrees on the basis of the state …and the camera module 4 can be used as a front camera”).
Consider claim 13, Zhou et al teach wherein the first face is a rear face and the second face is a front face of the mobile terminal (col. 4 lines 55-63).
Conisder 14, Zhou et al teach further comprising: a display disposed on the second face of the mobile terminal (col. 3 lines 44-48; col. 4 lines 55-63).
Consider claim 15, Zhou et al teach wherein the camera is disposed behind the display when the camera is inserted inside the first housing (col. 4 lines 55-63).
Consider claim 19, Zhou et al teach wherein when the camera is inserted into the first housing and faces the first face of the mobile terminal, the camera is configured to capture an image at a rear face of the mobile terminal (col. 4 lines 55-58).
Consider claim 20, Zhou et al teach wherein when the camera is withdrawn from the first housing and faces the second face of the mobile terminal, the camera is configured to capture an image of a subject facing a front face of the mobile terminal (col. 4 lines 59-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (10,812,698) in view of Choi et al (2021/0014346).
Consider claim 2, Zhou et al teach discussed the functionality and structure of the camera module within the electronic device. Zhou et al did not explicitly suggest a main printed circuit board disposed in the accommodation space of the first housing; and a flexible printed circuit board flexibly surrounding a rotation shaft of the camera, wherein the flexible printed circuit board connects the camera to the main printed circuit board. In the same field of endeavor, Choi et al teach such (abstract; par. 0042; 0083). Therefore, it would have been obvious to one of the ordinary skills before the effective filing date to incorporate the teaching of Choi et al into view of Zhou et al in order for support the operation of the electronic device as well as enabling control of the movement/rotational of the camera.
Consider claim 16, , Zhou et al teach discussed the functionality and structure of the camera module within the electronic device. Zhou et al did not explicitly suggest a main printed circuit board disposed in the accommodation space of the first housing; and a flexible printed circuit board connecting the camera to the main printed circuit board. In the same field of endeavor, Choi et al teach such (abstract; par. 0042; 0083). Therefore, it would have been obvious to one of the ordinary skills before the effective filing date to incorporate the teaching of Choi et al into view of Zhou et al in order for support the operation of the electronic device as well as enabling control of the movement/rotational of the camera.
Consider claim 17, Choi et al teach wherein the flexible printed circuit board flexibly wraps around a rotation shaft of the camera (par. 0083).
Consider claim 18, Choi et al teach wherein when the camera is inserted into the first housing, the flexible printed circuit board is more tightly wrapped around the shaft to be in a compacted state, and when the camera is withdrawn from the first housing, the flexible printed circuit board is loosely unwrapped on the rotation shaft to be in an extended state (par. 0081; 0083).
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
May 7, 2022